DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to non-final office action filed on December 21, 2021 in which claims 1-20 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to Discovery of containerized platform and orchestration services.  The closest prior arts McClory; Thomas Patrick; et al. (US 2018/0324204), and PARTHASARATHY; Ranjan; et al. (US 2019/0334778).  However, McClory and Parthasarathy either singularly or in combination, fail to anticipate or render obvious the recited features “A computing system comprising: a database disposed within a remote network management platform associated with a managed network, wherein the managed network obtains service from a computing cluster that includes one or more worker nodes, wherein the one or more worker nodes are configured to execute containerized software applications using a containerized orchestration engine, and wherein the containerized orchestration engine facilitates management, execution, and distribution of the containerized software applications across one or more pods hosted on the one or more worker nodes; a computing device disposed within the remote network management platform, wherein the computing device comprises a processor and a memory storing instructions that, when executed by the processor, cause the processor to: identify a namespace associated with the containerized orchestration engine; query a deployment configuration application programming interface (API) associated with a containerized application platform that shares the namespace with the containerized orchestration engine to obtain deployment configuration data associated with a deployment configuration of the containerized application platform, wherein the containerized application platform provides tools configured to deploy and monitor the containerized software applications, and wherein the deployment configuration provides a deployment template by which one or more first executable images of the containerized software applications are deployed across the one or more pods using a replication controller of the containerized orchestration engine; query a build configuration API associated with the containerized application platform to obtain build configuration data associated with a build configuration of the containerized application platform, wherein the build configuration provides a build template by which one or more second executable images of the containerized software applications are built from source code within the containerized application platform, and wherein at least one executable image is common between the one or more first executable images and the one or more second executable images; and store, in the database, the deployment configuration data, the build configuration data, and one or more relationships between the deployment configuration data and the build configuration data”.  


After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Biskup et al (US 2018/0173502) relates to Methods, Systems, and Portal Using Software Containers for Accelerating Aspects of Data Analytics Application Development and Deployment, specifically the build management system 128, the software container is first built into a container image. If the build fails, the software developer 104 may be notified of errors so that code changes may be applied. The build, in some instances, may be performed in parallel using dependencies between software containers (e.g., where the developer 104 used the service composition tool to create dependencies between two or more software containers.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162